Exhibit PV Risk Reduction Agreement This PV Risk Reduction Agreement (“Agreement”) is made and entered into as of the 18th day of December, 2007 by and between FPOC, LLC, a California limited liability company (“Landlord”), and Sunpower Corporation, Systems, a Delaware corporation (“Tenant”). R E C I T A L S A.Landlord and Tenant are parties to that certain Standard Multi-Tenant Industrial Lease – Net dated as of December 15, 2006 (together with the Addendum thereto, the “Original Lease”) pursuant to which Tenant leases certain premises (the “Premises”) in that certain commercial building known as Ford Point (the “Building”) and located at 1414 Harbour Way South, Richmond, California.Landlord and Tenant are parties to that certain First Amendment to Lease dated as of May 24, 2007 (the “First Amendment”) and that certain Second Amendment to Lease dated as of December 18, 2007 (the “Second Amendment”).The Original Lease as amended by the First Amendment and the Second Amendment is hereinafter referred to as the “Lease.” B.Landlord and Tenant are parties to that certain Power Purchase Agreement of even date herewith (the “PPA”) pursuant to which Landlord intends to sell electricity to Tenant, such electricity to be generated from solar energy. C.Pursuant to that certain System Purchase and Installation Agreement of even date herewith, Landlord will purchase and install on the roof of the Building a solar panel array with a 966KW DC (equal to 850KW AC) capacity and also to install related improvements necessary or appropriate to transmit and provide electrical power to the Premises (collectively, the “Solar Equipment”), but Landlord would not make the investment necessary to accomplish the foregoing without a reasonable assurance of an income stream sufficient to fully amortize Landlord’s investment. D.Landlord and Tenant wish to amend the Lease as more specifically set forth herein. A
